[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before the court sua sponte. On November 22, 2005, attorney Mark A. Stang filed a verified complaint for a writ of procedendo on behalf of relator, the state of Ohio, ex rel. Safety National Casualty Corporation ("Safety"). Attorney Stang is not licensed to practice law in Ohio. The record shows attorney Stang was admitted to practice pro hac vice in the Lucas County Court of Common Pleas, in the case of Travelers Casualtyand Surety Company v. Aeroquip-Vickers, et al., (trial court case no. CI20030477), a declaratory judgment action in which Safety is counterclaim-defendant. However, he has not been so admitted in this court.
 {¶ 2} On consideration, we find attorney Stang may not represent relator in its attempt to bring an original action in this court without first being admitted to this court pro hac vice. Accordingly, relator's verified complaint is dismissed at relator's costs. If attorney Stang wishes to refile this original action on behalf of relator or participate in any other matter before this court, an attorney admitted to practice law in Ohio must file a motion requesting that attorney Stang be admitted to practice in this court pro hac vice. Such a motion shall briefly and succinctly state the qualifications of the attorney seeking admission.
 {¶ 3} It is so ordered.
COMPLAINT DISMISSED.
Pietrykowski, J., Singer, P.J., Parish, J., Concur.